DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed 05/02/2022 has been entered.  Claims 1-2, 5-7 and 9-16 are currently pending in the application.  Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed 05/02/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-7 and 9-16 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitations "amplitude A of the first yarn", "amplitude B of the second yarn", "amplitude C of the third yarn" and "relationships of A ≤ B and A ≤ C". However, the original specification fails to provide a definition for the term "amplitude" in the application and how the amplitude is measured.  There is a lack of written description for these limitations.  A person skilled in the art would not recognize in the applicant’s disclosure a description of the invention defined by claim 1. 
Claims 2, 5-7 and 9-16 each depend from rejected claim 1 and are likewise rejected.
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-2, 5-7 and 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitations "amplitude A of the first yarn", "amplitude B of the second yarn", and "amplitude C of the third yarn", which renders the claim indefinite. The term "amplitude" is not defined by the claim and the original disclosure does not provide a standard to ascertain the meaning of the term.  It is noted that the term "amplitude" is not a common term associated with a textile yarn in the knitting area.  It is unclear what Applicant refers to by reciting an amplitude of a yarn in a fabric.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the term "amplitude" has been construed to be the number of needles spanned by a knit structure of a yarn in a weft direction when the kit structure is knitted on a knitting machine.
Claim 2 recites the limitations "a back yarn", "a middle yarn" and "a front yarn", which renders the claim indefinite.  The terms "a back yarn", "a middle yarn" and "a front yarn" are not defined in the claims and the original disclosure does not provide a standard to ascertain the meaning of each term.  It is noted that the original disclosure fails to set forth a front-to-back configuration of the warp knitted fabric; and it is unclear how the yarns can be identified as "a back yarn", "a middle yarn" and "a front yarn" respectively.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, "a back yarn" has been interpreted as a yarn forming at least a portion of a first surface of the fabric, "a front yarn" has been interpreted as a yarn forming at least a portion of a second surface of the fabric, and "a middle yarn" has been interpreted as a yarn forming at least a portion between the first surface and the second surface of the fabric, wherein the second surface is opposite to the first surface. 
Claim 16 recites the term "substantially", which renders the claims indefinite.  The term "substantially" is a term of approximation.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree.  In addition, as addressed for claim 1, the original disclosure fails to define the term "amplitude"; and it is also unclear how the measurements are taken.  Consequently, it is unclear how the amplitudes of the first and second yarns can be considered to be "substantially identical".  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  In order to apply prior art, the term "substantially" has been construed to be that the number of needles spanned by a knit structure of a yarn in a weft direction are the same or adjacent integers when the kit structure is knitted on a knitting machine.
Claims 2, 5-7 and 9-16 each depend from a rejected claim and are likewise rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 5-7 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kaoru (JP 2000314063 A) in view of Yoshihisa (JP 4635039 B2).
Regarding claim 1, Kaoru discloses a warp-knitted fabric (see English translation; fig. 1; para. 0010) configured by a first yarn, a second yarn, and a third yarn (first yarn 21-27 indicated by thick solid lines, second yarn 11-17 indicated by broken lines and third yarn 1-7 indicated by thin solid lines; see fig. 1; para. 0010), wherein 
the first yarn and the second yarn are elastic yarns (para. 0010), 
the third yarn is a nonelastic yarn (para. 0010), and 
an amplitude A of the first yarn, an amplitude B of the second yarn, and an amplitude C of the third yarn satisfy relationships of A < B and A < C (first yarn spans 1 needle therefore A is 1; second yarn spans 2 needles therefore B is 2; and third yarn spans 3 needles therefore C is 3; see fig. 1; para. 0010),
wherein the third yarn is configured according to a knit structure of 1-0/(M-1)-M; and 1≤ M ≤5 (M = 3; see fig. 1).
Kaoru does not disclose wherein the second yarn is configured according to a knit structure of 0-0/N-N, 0-1/N-N, N-N/1-0, or N-N/0-0; and 1≤ N ≤5.  However, Yoshihisa teaches a warp-knitted fabric (see English translation; page 2, para. 7; claim 1) configured by a first yarn, a second yarn, and a third yarn (a first elastic yarn, a second elastic yarn, and a third non-elastic yarn; page 2, para. 7; page 3, pages 3, 5), wherein the first yarn and the second yarn are elastic yarns (page 3, page 5), the third yarn is a non-elastic yarn (page 2, para. 7), wherein the second yarn is configured according to a knit structure of 0-0/N-N, 0-1/N-N, N-N/1-0, or N-N/0-0; and 1≤ N ≤5 (first elastic yarn can form a knitting structure (M) and second elastic yarn can form a knitting structure (P) of 0-0/1-1, N=1, and knitting structure P can have a swing width 1-3; see fig. 1(b); page 3, para. 7; page 5, para. 2).  Kaoru and Yoshihisa are analogous arts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the stitch pattern of the second yarn as disclosed by Kaoru, with wherein the second yarn is configured according to a knit structure of 0-0/N-N, 0-1/N-N, N-N/1-0, or N-N/0-0; and 1≤ N ≤5, in order to provide a knitting structure of a second elastic yarn with a swing width of 1-3 stitches in a width direction to combine with suitable knitting structures of a first elastic yarn and an inelastic yarn thereby obtaining an excellent stretchable warp knitted fabric with good surface textures in both front and back surfaces and improved durability (Yoshihisa; page 2, para. 6).
Regarding claim 2, Kaoru and Yoshihisa, in combination, disclose the warp-knitted fabric according to claim 1, and Kaoru further discloses wherein the first yarn is a back yarn (first yarn 21-27 forming at least a portion of a first surface of the fabric; see fig. 1; para. 0010), the second yarn is a middle yarn (second yarn 11-17 forming at least a portion of a middle of the fabric; see fig. 1; para. 0010), and the third yarn is a front yarn (third yarn 1-7 forming at least a portion of a second surface of the fabric; see fig. 1; para. 0010), so that the third yarn can be exposed on a surface (see fig. 1; para. 0010).  
Regarding claim 5, Kaoru and Yoshihisa, in combination, disclose the warp-knitted fabric according to claim 1, and Kaoru further discloses wherein the first yarn is configured in a knit structure of a chain stitch (fig. 1; para. 0010).
Regarding claim 6, Kaoru and Yoshihisa, in combination, disclose the warp-knitted fabric according to claim 1, and Kaoru further discloses wherein at least a portion of the first yarn is configured according to a knit structure of 0-1/1-0 (chain stitches; fig. 1; para. 0010).
Regarding claim 7, Kaoru and Yoshihisa, in combination, disclose the warp-knitted fabric according to claim 6, and Kaoru further discloses wherein the first yarn is configured according to the knit structure of 0-1/1-0 (chain stitches; fig. 1; para. 0010).
Regarding claim 9, Kaoru and Yoshihisa, in combination, disclose the warp-knitted fabric according to claim 1.  Kaoru does not disclose wherein N and M are equal.  However, as addressed for claim 1, Yoshihisa teaches that the second elastic yarn may have a swing width of 3 stitches (page 3, para. 7; page 5, para. 2).  By combining Kaoru and Yoshihisa, the second elastic yarn of Kaoru would have a swing width of 3 stitches, therefore N and M are equal.
 Regarding claim 10, Kaoru and Yoshihisa, in combination, disclose the warp-knitted fabric according to claim 1, and Kaoru further discloses wherein the first yarn and the second yarn each include no less than one type selected from a group consisting of a polyurethane and a polyether ester (polyurethane and/or polyether ester; para. 0006).
Regarding claim 11, Kaoru and Yoshihisa, in combination, disclose the warp-knitted fabric according to claim 1, and Kaoru further discloses wherein the third yarn includes no less than one type selected from a group consisting of a polyester, a polyolefin, a polyamide, an acrylic, cellulose, wool, and linen (polyamide, polyester, polyacrylic; para. 0006).
Regarding claim 12, Kaoru and Yoshihisa, in combination, disclose the warp-knitted fabric according to claim 1.  Kaoru does not explicitly disclose wherein in a warp direction, a tensile stress at a time of elongation at an elongation rate of 100% is 0.4 N / 25 mm to 6 N / 25 mm.  However, characteristics of a warp-knitted fabric are determined by multiple factors, such as selection of yarn materials, knitting structures, yarn tensions and other process parameters applied to the knitting process.  Kaoru's disclosure meets the requirements of the instant application with respect to selection of yarn materials and knitting structures.  In addition, the tensile stress range as claimed in the instant application is very wide.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the knitting parameters and conducting a tensile stress test, thereby forming a warp-knitted fabric with the tensile stress of 0.4-6 N / 25 mm at a time of elongation at an elongation rate of 100%.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 13, Kaoru and Yoshihisa, in combination, disclose the warp-knitted fabric according to claim 1.  Kaoru does not explicitly disclose wherein in the warp direction, a tensile stress at a time of returning to an elongation rate of 50% after elongation at an elongation rate of 100% is 0.1 N / 25 mm to 4 N / 25 mm.  However, characteristics of a warp-knitted fabric are determined by multiple factors, such as selection of yarn materials, knitting structures, yarn tensions and other process parameters applied to the knitting process.  Kaoru's disclosure meets the requirements of the instant application with respect to selection of yarn materials and knitting structures.  In addition, the tensile stress range as claimed in the instant application is very wide.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the knitting parameters and conducting a tensile stress test, thereby forming a warp-knitted fabric with the claimed tensile stress of 0.1-4 N / 25 mm at a time of returning to an elongation rate of 50% after elongation at an elongation rate of 100%.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 14, Kaoru and Yoshihisa, in combination, disclose the warp-knitted fabric according to claim 1.  Kaoru does not explicitly disclose wherein an air permeability is 10 cm3/cm2/s to 1,000 cm3/cm3/s.  However, characteristics of a warp-knitted fabric are determined by multiple factors, such as selection of yarn materials, knitting structures, yarn tensions and other process parameters applied to the knitting process.  Kaoru's disclosure meets the requirements of the instant application with respect to selection of yarn materials and knitting structures.  In addition, the tensile stress range as claimed in the instant application is very wide.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the knitting parameters and conducting an air permeability test, thereby forming a warp-knitted fabric with an air permeability of 10-1,000 cm3/cm3/s.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 15, Kaoru and Yoshihisa, in combination, disclose the warp-knitted fabric according to claim 1, and Kaoru further discloses an elastic article (a foundation, sports clothing; para. 0001) comprising the warp-knitted fabric (para. 0001) wherein the elastic article is selected from a group consisting of a sanitary product, a medical product, a sports product, underwear, and bedding (a foundation, sports clothing; para. 0001).
Regarding claim 16, Kaoru and Yoshihisa, in combination, disclose the warp-knitted fabric according to claim 1, and Kaoru further discloses wherein the amplitudes of the first and second yarns are substantially identical (as addressed for claim 1, A is 1 and B is 2; therefore, A and B are adjacent integers and are substantially identical).
Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive.
Applicant Remarks: With respect to 112(a) and (b) rejections, Applicant asserts that the amplitude of a waved or crimped material is a measurable feature the skill in the art and the amplitude should be interpreted as the spread in weft direction.
	Examiner's response: Examiner respectfully disagrees.  First, it is noted that nowhere in the original specification can find the terms "waved" and "crimped" as Applicant argued.  The original specification fails to set forth the yarns in the warp-knitted fabric forming a waved or crimped structure.  Second, even if the drawings may show some stitch patterns having wave or crimped features, it is not common to apply the term "amplitude" to the wave or crimped features in the knitting art.  Third, Applicant also fails to provide a definition for the term "spread" in the original disclosure with respect to whether the "spread" refers to an extent defined by a stitch pattern or not and how the "spread" is measured.  For the above reasons, the rejections are maintained.
Applicant Remarks: Applicant asserts that there is no motivation of modifying Kaoru with Yoshihisa because the present application is directed to controlling curling in the warp direction and is not related to texture on both side.
	Examiner's response: Examiner respectfully disagrees.  The reason Applicant provided for no motivation of the base reference Kaoru is irrelevant because motivation of modifying a prior art is not related to the purpose of an instant application.  Instead, the motivation may come from either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  In addition, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732


/DANNY WORRELL/Primary Examiner, Art Unit 3732